IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Germantown Cab Company                        :
                                              :
              v.                              :
                                              :
Philadelphia Parking Authority,               :   No. 963 C.D. 2016
                        Appellant             :   Submitted: September 30, 2016


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE JOSEPH M. COSGROVE, Judge


OPINION BY
JUDGE COSGROVE                                    FILED: April 20, 2017

              The Philadelphia Parking Authority (PPA) appeals from a May 13,
2016 order of the Court of Common Pleas of Philadelphia County (trial court)
which reversed the decision of a PPA Hearing Officer finding Germantown Cab
Company (Germantown Cab) liable for a $350 fine for failing to install a
protective shield in one of its partial-rights taxi cabs. Upon review, although on
different grounds, we affirm the trial court order, finding that the regulation is
invalid and unenforceable.1
              On January 31, 2014, Germantown Cab vehicle G-13 was impounded
after the Philadelphia Police stopped the vehicle and determined the driver was
unlicensed. On March 5, 2014 Inspector McKeown of the Taxi and Limousine
Division (TLD) of the PPA completed an inspection of vehicle G-13. A citation
was issued after the inspector determined that the cab did not have a protective


       1
         An appellate court may affirm the trial court for grounds different than those relied
upon by the trial court when other grounds for affirmance exist. Evans v. Thomas Jefferson
University, 81 A.3d 1062 (Pa. Cmwlth. 2013).
shield separating the driver and back seat, as required by Section 1017.5(b)(12) of
Title 52 of the Pennsylvania Code (PPA’s 2011 regulations).2 A penalty in the
amount of $350 was issued against Germantown Cab, which contested the penalty
on the grounds that the PPA lacked authority over the cab at the time the penalty
was issued.
               Following a hearing held on January 21, 2015, a Hearing Officer for
the PPA found vehicle G-13 was being operated in Philadelphia when stopped by
police, it was listed by Germantown Cab as a vehicle designated to provide taxicab
service in Philadelphia, and it was therefore subject to the rules and regulations of
the PPA.       (Reproduced Record (R.R.) at 187a.)      The PPA Hearing Officer
concluded the TLD met its burden to show that Germantown Cab committed the
violation and upheld imposition of the fine. Id. Germantown Cab appealed to the
trial court, arguing that vehicle G-13 was outside of the PPA’s power to regulate at
the time the citation was issued, as the cab was not providing taxi services within
Philadelphia at the time the car was impounded. Germantown Cab further argued
that the PPA’s regulations, which applied to cabs in Philadelphia, were in conflict
with regulations of the Public Utility Commission (PUC), which applied to all
other cabs in the Commonwealth, and compliance with both was unreasonable for
being unduly burdensome on the company.
               In an order and opinion issued on May 13, 2016, the trial court
reversed the decision of the PPA Hearing Officer, concluding there was no
evidence to support that vehicle G-13 was providing taxi cab service in
Philadelphia at the time it was impounded. The trial court noted its finding in a




      2
          52 Pa. Code § 1017.5(b)(12).

                                           2
prior decision that the regulations of the PPA conflicted with those of the PUC,3
that the disharmony in regulations created an unreasonable economic hardship for
Germantown Cab and, as a result, the trial court would not affirm the imposition of
a fine. (R.R. at 390a.) The PPA appealed4 the trial court’s decision.
               In support of its argument, the PPA asserts the trial court erred in
finding that vehicle G-13 was not subject to the regulations of the PPA at the time
the citation was issued, and that the regulation at issue was unreasonable as it
imposed an undue burden and economic hardship on partial-rights cabs.
               Similar issues were addressed by this Court in Bucks County Services
v. Philadelphia Parking Authority (Pa. Cmwlth., No. 584 MD 2011, filed
November 28, 2016) (single-judge opinion by Brobson, J.). 5                     Bucks County
Services involved a challenge brought by several cab companies providing partial-
rights services in Philadelphia, including Germantown Cab.                     The companies
challenged the authority of the PPA to regulate partial-rights cabs under the same
regulatory scheme as medallion cabs operating in Philadelphia. This Court found
that the PPA had not taken into consideration the differences between medallion
       3
         That decision, rendered in Germantown Cab Company v. Philadelphia Parking
Authority¸ is currently on appeal to this Court and docketed at 2565 C.D. 2015.

       4
          Under the appellate standard of review pertaining to administrative agency
adjudications, we must affirm the adjudication unless it violates the constitutional rights of the
appellant, or is not in accordance with law, or the statutory provisions controlling practice and
procedure of Commonwealth agencies have been violated in the proceedings before the agency,
or any finding of fact made by the agency and necessary to support its adjudication is not
supported by substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa.
C.S.§704. Sule v. Philadelphia Parking Authority, 26 A.3d 1240, 1242 n. 4 (Pa. Cmwlth. 2011).
When regulating taxis and limousines, the PPA is a Commonwealth Agency. Blount v.
Philadelphia Parking Authority, 965 A.2d 226, 234 (Pa. 2009).

       5
         Notices of Appeal to the Pennsylvania Supreme Court were filed by the PPA on January
23, 2017 and the PUC on February 2, 2017 and docketed at 8 E.A.P. 2017 and 9 E.A.P. 2017,
respectively.

                                                 3
taxi cabs and partial-rights cabs when enacting its 2011 regulations. The resulting
regulations placed the same burdens on partial-rights and medallion cabs despite
material differences between the services provided, and benefits enjoyed, by each.
This Court concluded that this placed a disproportionate burden on partial-rights
cabs and evidenced a purely arbitrary exercise of the PPA’s rulemaking power, and
further deemed all the regulations promulgated by the PPA in 2011 invalid, as they
made no distinction between partial-rights cabs and medallion cabs. Accordingly,
the decision held the regulations invalid as to partial-rights taxi cabs. Id., Slip Op.
at 38.
               In a January 3, 2017 Memorandum and Order, this Court amended its
first order in Bucks County Services, and declared only certain of the PPA’s 2011
regulations as invalid and unenforceable with respect to partial-rights taxi cabs.
This includes, among several others, the requirement of a protective shield under
52 Pa. Code §1017.5(b)(12).
               We reaffirmed the amended holding of Bucks County Services in
Germantown Cab Company v. Philadelphia Parking Authority, __ A.3d __, (Pa.
Cmwlth., No. 993 CD 2016, filed March 6, 2017) 2017 WL 875285. In that case,
the trial court held that Germantown Cab was subject to the PPA’s regulations
because it was acting outside its PUC certification.        However, PPA failed to
explain why this would subject Germantown Cab to a fine for not having a
protective shield. Consequently, this Court, relying on the invalidation of the
requirement of a protective shield in Bucks County Services, reversed the trial
court, and held that the PUC does not require partial rights operators to have a
protective shield.

         Stated otherwise, assuming Germantown Cab operated outside the
         service area in its PUC certificate, this does not subject it to a
         medallion taxicab regulation. Instead, it becomes a taxicab operating
                                            4
      outside its PUC certificate and subject to penalties [such] as [those]
      delineated in [cases wherein PPA fines cab companies for operating
      outside of its designated service area]. This is the more appropriate
      response to unlicensed activity.
Germantown Cab Company, __ A.3d at __, slip op. at 9, 2017 WL 875285, at *5.
      The opinion issued in Germantown Cab Company, __ A.3d __, 2017 WL
875285, and the logic behind it are dispositive of the present case. As we adopt its
reasoning, the decision of the PPA holding Germantown Cab liable for violating
the shield requirement cannot stand.
            As such, for the reasons stated herein, the order of trial court is
affirmed.




                                       ___________________________
                                       JOSEPH M. COSGROVE, Judge




                                          5
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Germantown Cab Company                 :
                                       :
                 v.                    :
                                       :
Philadelphia Parking Authority,        :    No. 963 C.D. 2016
                        Appellant      :


                                    ORDER


           AND NOW, this 20th day of April, 2017, the order of the Philadelphia
County Court of Common Pleas is affirmed.




                                     ___________________________
                                     JOSEPH M. COSGROVE, Judge